Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Drawings and Specification, and response filed Aug. 3, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1-14, 16-20 and 27-31 are currently pending.
Claims 1-2, 12-14, 16, 27 and 28 are amended.
	Claims 15 and 21-26 are cancelled.
	Claims 1-14, 16-20 and 27-31 have been considered on the merits. 

Drawing Objections
	Drawing objections are withdrawn due to amendment.

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boland et al. (US 2004/0237822 A1) (ref. of record) in view of Martinez et al. (Lab on a Chip, 2016) and Laschke et al. (Trends in Biotechnology, 2017).
With respect to the first recited step of claim 1, Boland teaches positioning a substrate on top of a carrier (printer plate) (0044).  Further with respect to the first recited step of claim 1, Boland teaches providing a substrate with cell adhesive and cell repulsive regions (0004, 0006, 0055 and 0062).  With respect to the second recited step of claim 1, Boland teaches suspending the cells in a printing medium to create a cell suspension (0037-0038).  With respect to the third recited step of claim 1, Boland teaches loading one or more reservoirs with cell in the flowable composition (0037-0038).  Boland does not explicitly teach moving the printer plate and substrate to a position beneath the printing channel of the printer or aligning a cell adhesive region of the substrate beneath the printing channel of the printer as recited in the fourth and fifth recited steps of claim 1, however, Boland teaches printing the cells on the substrate on the cell adhesive regions which would inherently require the aligning of the cell adhesive region of the substrate with the printing channel of the printer and the moving of the printer plate or carrier beneath the printing channel of the printer (0004, 0007 and 0062, and Fig. 4).  With respect to the sixth recited step of claim 1, Boland teaches the method where the deposition of the cells is by dispensing a plurality of individual droplets of cell suspension from a printing channel (0006-0007) and teaches the method where the cell suspensions are printed on the agarose substrate (dispensing of the droplets directly onto the cell adhesive region) (0004 and 0062).  With respect to the seventh recited step of claim 1, Boland teaches the method where the cell suspensions are not dispensed in the cell inhibited regions or repulsive regions and printing compound applied to substrate that inhibit cell growth and form a boundary for the printed pattern (0062).  With respect to the eighth recited step of claim 1, Boland teaches adhering the cells of the dispensed cell suspension to the cell adhesive region to create a cell pattern (0062 and 0064).  With respect to the ninth recited step of claim 1, Boland teaches maintaining the cells (a physiologically suitable environment) (0065 and 0085). 
With respect to claim 2, Boland teaches the substrate comprises patterning the substrate with one or more chemical layers to form the cell adhesive regions and the cell repulsive regions including layers of proteins and compounds that inhibit cell growth (0004 and 0062).  
Boland does not teach the method where the substrate has pre-patterned cell adhesive regions and pre-patterned cell repulsive regions as recited in the first recited step of claim 1 and in claim 2.  However, Martinez teaches a method of directly squeezing out cells using cantilevers onto cell adhesive regions with controlled deposition (abstract) and teaches bioprinting using cantilevers to control the cell patterning (pg. 1663 para. 1 to pg. 1664 para. 5 and pg. 1672 Col. 1 para. 3).  Martinez further teaches patterned cell-adhesive surfaces which are prepared prior to applying the cells (pg. 1665-1666 bridging para.).  In addition, Martinez teaches that the method has been used for patterned adhesive/repulsive flat surfaces (pg. 1672 Col. 1 para. 3).  In further support, Boland teaches first printing with a Gel B, which inhibits cell growth, and allowing the gel to cool before then printing a Gel A which promotes cell growth and CHO cells (0062).  Boland teaches printing Gel B so that it defines the borders of the cell growth.  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the substrate of Boland to include pre-patterned cell adhesive regions in addition to the pre-patterned cell repulsive regions for the benefit of further controlling the deposition of the cells and patterning of the cells on the substrate as taught by Martinez.  It would have been obvious to one of ordinary skill in the art to modify the substrate of Boland to include both pre-patterned cell-adhesive regions and cell-repulsive regions, since Boland teaches pre-patterned cell repulsive regions and Martinez teaches a similar method patterning cells on a substrate with pre-patterned cell-adhesive regions and cell-repulsive regions.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Boland to include a substrate with both pre-patterned cell-adhesive regions and cell-repulsive regions for these same reasons.  
Boland does not teach the method where the substrate has pre-patterned cell adhesive regions and pre-patterned cell repulsive regions on top of a printer plate comprising a water reservoir as recited in the first recited step of claim 1.  Similarly, Boland does not teach humidifying the environment immediately surrounding the dispensed cell suspension via evaporation of water from the water reservoir as recited in the tenth recited step of claim 1.  Boland does not teach the method where humidifying the environment comprises preventing the evaporation of the dispensed cell suspension by continuously maintaining a humidified environment around the dispensed cell suspension as recited in claim 14, and fabricating a printer plate that includes a water reservoir as recited in claim 16.  However, Laschke teaches a method of culturing cells in suspension in a pattern on a substrate held in a plate containing a water reservoir to provide humidity and prevent evaporation of the small volume of liquid medium (Fig. 1 and legend).  In further support, Boland teaches the method where the drop volumes were small and evaporated quickly under ambient conditions and thought to be the cause of cell death (0086).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the carrier plate of Boland to include a water reservoir for the benefit of humidifying the environment of the cells and prevent evaporation of the medium as taught by Laschke.  One of ordinary skill in the art would have had a reasonable expectation of success in modifying the carrier plate of Boland to include a water reservoir, since similar carrier plates for substrates carrying patterned cells in small volumes were known to have water reservoirs as taught by Laschke.  It would have been obvious to one of ordinary skill in the art to adapt the method of Boland to include alternative methods of humidifying the environment around the cell such as including a water reservoir in the carrier plate.  It would have been obvious to modify the method of the Boland so that a humidified environment is maintained around the printed droplets by fabricating a printer plate that includes a water reservoir for the benefit of preventing evaporation of small drops and cell death as taught by Laschke and Boland. It would have been obvious to one of ordinary skill in the art to modify the method of the Boland so that a humidified environment is maintained around the printed droplets by fabricating a printer plate that includes a water reservoir, since similar methods of printing cells onto substrates were known to prevent evaporation or drying of the droplets by providing a printer plate with a water reservoir as taught by Laschke and Boland teaches that the smaller drops are prone to desiccation. 
With respect to claim 3, Boland teaches cells can be printed in the form of aggregates which are about 100 micrometers in diameter (0047).  With respect to claims 8 and 9, Boland teaches the method where the drop size or volume is 1.5x10-5 milliliters (0.015 microliters) (0084).
With respect to claim 18, Boland teaches dispensing a plurality of droplets of cell suspension creates a first layer of cells, and wherein the method further comprises dispensing additional layers of cells on top of the first layer of cells to create a three dimensional cell structure (0006, 0060, and 0095).  With respect to claim 19, Boland teaches the printing medium comprises a cell culture media (0048 and 0063).  With respect to claim 20, Boland teaches the method where suspending cells in a printing medium comprises suspending more than one cell type in the printing medium, thereby creating a cell pattern with multiple cell types (0004).
With respect to claim 4, Boland teaches the concentration of cells in the printing material or medium is about 3x105 to 1x109 cells per milliliter (0048).  Although Boland does not teach the exact ranges recited in claim 4 of 0.5 to 20 million cells per milliliter, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the concentration of cells in the printing medium is a result effective variable and that the concentration of cells in the printing medium would be matter of routine optimization as evidenced by Boland.  Boland teaches that desired concentration of cells in the drop can be varied (0048). 
With respect to claim 7, Boland teaches the support compound or printing medium as a viscosity low enough under the printing conditions to pass through the nozzle of the print head and can gel during or after printing and such viscosities are in the range of 0.5 to 50 centipoise (0050).  Although, Boland teaches the support compound or printing medium as a viscosity of 0.5 to 50 centipoise (0050), Boland does not explicitly teach the print medium has a viscosity of less than 5 centipoise at 37 degrees Celsius.  However, Boland further teaches that the support compound or printing medium as a viscosity low enough under the printing conditions to pass through the nozzle of the print head and can gel during or after printing and such viscosities are in the range of 0.5 to 50 centipoise (0050).  Additionally, Boland teaches culturing the cells at 37°C (0065).  Accordingly, at the effect time of filing of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Boland so that the viscosity of the print medium is in less than 5 centipoise at 37°C, since Boland teaches similar viscosities.  Although Boland does not teach the exact ranges recited in claim 7, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the viscosity of the print medium is a result effective variable and that the viscosity of the print medium would be matter of routine optimization as evidenced by Boland.  Boland teaches adjusting the viscosity low enough so that the medium can pass through nozzle under the printing conditions being used (0050). 
Although, Boland is silent with respect to volume of cell suspension dispensed per area of the total cell adhesive surface area and does not teach dispensing a plurality of droplets comprises dispensing from 0.05 to 2 microliters of cell suspension per millimeter squared of the total cell adhesive surface area as recited in claim 10, Boland does teach the cell density may range from 0.1 to 2 cells per micrometer squared (100 to 2000 cells per millimeter squared) (0076-0068).  Additionally, Boland teaches to achieve the desired printed cell density a variety of parameters may be adjusted such as the concentration of cells and the size of the drops delivered from the printer (0068).  It is noted that the cell adhesive regions would inherently have a total cell adhesive surface area.  Accordingly, at the effect time of filing of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Boland so that the dispensing of the plurality of droplets comprises dispensing from 0.05 to 2 microliters of cell suspension per millimeter squared of the total cell adhesive surface area, since Boland teaches adjusting the density of the cells on the adhesive surface by adjusting the size of the drops.  Although Boland does not teach the ranges of drops dispensed per surface area of the cell adhesive surface area as recited in claim 10, one of ordinary skill in the art would recognize that the amount of drops dispensed per area of the total cell adhesive surface area is a result effective variable and that the viscosity of the print medium would be matter of routine optimization as evidenced by Boland.  
With respect to claim 11, Boland teaches the cell density may range from 0.1 to 2 cells per micrometer squared (100 to 2000 cells per millimeter squared) (0076-0068).  It is noted that the cell adhesive regions would inherently have a total cell adhesive surface area.  Although Boland does not teach the exact ranges recited in claim 11 of where the total number of dispensed cells is from 500 cells per millimeter squared of the total cell adhesive surface area to 2000 cells per millimeter squared of the total cell adhesive surface area, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the cell density of the dispensed cells is a result effective variable and that the cell density of the dispensed cells would be matter of routine optimization as evidenced by Boland.  Boland teaches to achieve the desired printed cell density a variety of parameters may be adjusted such as the concentration of cells and the size of the drops delivered from the printer (0068).
Although, Boland is silent to whether the plurality of droplets are dispensed onto a contact region comprising a contact region surface area, and where greater than 80% of the contact region surface area is a part of a cell adhesive region as recited in claim 12, Boland does teach the cell density may range from 0.1 to 2 cells per micrometer squared on the cell adhesive region (100 to 2000 cells per millimeter squared) (0076-0068).  Additionally, Boland teaches the printed density may be selectively varied to desired results (0067) and teaches to achieve the desired printed cell density a variety of parameters may be adjusted such as the concentration of cells and the size of the drops delivered from the printer (0068).  It is noted that the cell adhesive regions would inherently have a contact region surface area.  Accordingly, at the effect time of filing of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Boland so that the dispensing of the plurality of droplets onto a contact region surface area which is 80% of the cell adhesive region.  Although Boland does not teach the range of contact region surface area of the cell adhesive region as recited in claim 12, one of ordinary skill in the art would recognize that the contact region surface area is a result effective variable and that the contact region surface area would be matter of routine optimization as evidenced by Boland.  Boland teaches the printed density may be selectively varied to desired results (0067).  
Although, Boland does not explicitly teach limiting contact with cell repulsive regions comprises continuously validating the position of the droplets as they are being dispensed as recited in claim 13, Boland teaches adjusting the dispensing of the drops by making modifications to the printer and the software used to dispense the drops and that the print location can be controlled and which nozzle is used at the particular location of the substrate (0072).  Therefore, one of ordinary skill in the art would understand that the position of the droplets would be continuously validated as they are being dispensed in the method of Boland, since the dispensing from different nozzles is being controlled at the x and y locations.  Additionally, Boland teaches the method where the cells are not dispensed in the cell inhibited regions or repulsive regions and printing compound applied to substrate that inhibit cell growth and form a boundary for the printed pattern (0062).  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art and one of ordinary skill in the art would have been motivated to modify the method of Boland to limiting contact with cell repulsive regions comprises continuously validating the position of the droplets, since Boland teaches controlling the dispensed droplets and teaches not dispensing the cells on the repulsive regions for the benefit of dispensing the cells in the desired locations.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Boland to limiting contact with cell repulsive regions comprises continuously validating the position of the droplets, since Boland teaches controlling the dispensed droplets and teaches not dispensing the cells on the repulsive regions.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boland in view of Martinez and Laschke (as applied to claims 1-4, 7-14, 16 and 18-20 above), and further in view of Allig (Prague Poster presentation, May 2018) (ref. of record).
The teachings of Boland, Martinez and Laschke can be found in the previous rejection above. 
Boland does not teach the method where the cell settling is prevented within the print medium as recited in claim 5, or where preventing cell settling comprises mixing the print medium with an agent that prevents cell settling as recited in claim 6.  However, Allig teaches a similar method of culturing cells using bioprinting where the cells are suspended in a printing medium Cellink Bioink RGD and uses a Cellmixer to create a homogenous distribution of cells in the bioink prior to printing (pg. 2 Col. 1 last para. to Col. 2 para. 2).  One of ordinary skill in the art would understand that the homogenous distribution of cells in the print medium as taught by Allig would prevent settling of the cells and that the bioink medium would contain an agent that prevents cell settling.  Accordingly, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the cell culturing method of Boland which uses bioprinting to suspend the cells in a medium which permits the suspension of the cells and prevents settling for the benefit of having a homogenous solution to dispense.  One of ordinary skill in the art would easily recognize the benefit of having a homogenous suspension of cells in the print medium for printing an even distribution and known number of cells on the substrate.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Boland to prevent cell settling within the print medium by mixing the medium with an agent that prevent cell settling, since similar methods of culturing cells where the cells are bioprinted onto a substrate suspend the cells in a print medium that holds the cells in suspension and maintains a homogenous distribution of cells were known as taught by Allig.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boland in view of Martinez and Laschke (as applied to claims 1-4, 7-14, 16, and 18-20 above), and further in view of Marconi et al. (PloS One, 2012) (ref. of record).
The teachings of Boland, Martinez and Laschke can be found in the previous rejection above. 
Boland does not teach the method where the cell adhesive regions are positioned over sensors, and wherein maintaining the cell pattern comprises keeping a majority of the cells on the substrate confined to positions over the sensors for periods of greater than 5 days as recited in claim 17.  However, Marconi teaches bio-patterned cell cultures on MEAs (microelectrode arrays), which are sensors, for studying neural networks in vitro (pg. 2-3 bridging para. and pg. 3 Col. 2 para. 3).  Marconi teaches they patterned the growth of the neuronal cultures for more than 20 days by using cell adhesive regions and an agarose repulsive layer (pg. 1-2 bridging para.) and teaches the method using the MEAs for long-term, non-invasive neuroelectronic interfacing (pg. 1 Col. 2 para. 2).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Boland would to have the cell adhesive regions are positioned over sensors, and wherein maintaining the cell pattern comprises keeping a majority of the cells on the substrate confined to positions over the sensors for periods of greater than 5 days for the benefit of being able to study the function of the cells in vitro.  It would have been obvious to one of ordinary skill in the art to combine teachings of the printing of the cells on the cell adhesive regions of Boland with the teachings of seeding cells on adhesive regions over a sensor of Marconi for the purpose of culturing cells for a period over 5 days in a system where the cells can be monitored.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Boland so that the cell adhesive regions are positioned over sensors, and wherein maintaining the cell pattern comprises keeping a majority of the cells on the substrate confined to positions over the sensors for periods of greater than 5 days, since similar cell culture methods were known to contain cell adhesive region over sensors as taught by Marconi and Boland teaches the printing of cells onto cell adhesive regions. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 27-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boland in view of Martinez and Laschke (as applied to claims 1-4, 7-14, 16, and 18-20 above), and further in view of Xu et al. (Biofabrication, 2011) (ref. of record).
The teachings of Boland, Martinez and Laschke can be found in the previous rejection above. 
Boland is silent with respect to the design of the printing apparatus and does not explicitly teach the method using the printing apparatus with the design features as recited in claims 27-30.  Specifically, Boland does not teach the method where the substrate is positioned onto a holding region of a printer plate as recited in claim 27.  Similarly, Boland does not teach the method where the positioning of the substrate onto a holding region comprises positioning the substrate above a reservoir of the printer plate, the reservoir at least partially surrounding the holding region as recited in claim 28.  Boland does not teach the method where the positioning the substrate further comprises placing the substrate within a holding chamber defined by walls of the holding region as recited in claim 29.  Boland does not teach the method where the substrate is secured to the holding region as recited in claim 30.  However, with respect to claim 27, Xu teaches a method of printing cells on substrate (glass slide) where the substrate is positioned onto a holding region (dish) of a printer plate (3D stage) (Fig. 4 and 5).  With respect to claim 28, Xu teaches the positioning of the substrate (glass slide) onto a holding region comprises positioning the substrate above a reservoir (the reservoir of the dish) of the printer plate (3D stage), the reservoir at least partially surrounding the holding region (dish) (Fig. 4 and 5).  With respect to claim 29, Xu teaches the method where the positioning the substrate further comprises placing the substrate within a holding chamber defined by walls of the holding region (Fig. 4 and 5).  With respect to claim 30, Xu teaches the method where the substrate is secured to the holding region (the walls of the dish hold the substrate in) (Fig. 4 and 5).  
Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in art to modify the method of Boland to include these step with the printing apparatus with the design features as recited in claims 27-31, since similar methods of printing cells onto a substrate were known to use printing apparatuses with such design features and steps as taught by Xu.  It would have been obvious to one of ordinary skill in the art to use known methods and apparatuses in the method of culturing cells by printing them onto a substrate taught by Boland.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Boland to include these step with the printing apparatus with the design features as recited in claims 27-31, since similar methods of printing cells onto a substrate were known to use printing apparatuses with such design features and steps as taught by Xu.  
Neither Boland or Xu teach the method further comprises aligning a cell adhesive region of the substrate beneath the printing channel of the printer comprises moving the printer plate to a predetermined position beneath the printing channel as recited in claim 31.  However the combined teachings of Boland and Xu make obvious the limitations of claim 31.  Specifically, Boland teaches printing the cells on the substrate on the cell adhesive regions which would inherently require the aligning of the cell adhesive region of the substrate with the printing channel of the printer (0004, 0007 and 0062, and Fig. 4) and Xu teaches aligning the substrate to be printed by moving the printer plate or 3D stage to form cell adhesive regions with high spatial resolution (Fig. 4 and pg. 5 last para.).  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in art to modify the method of Boland to include the step of aligning a cell adhesive region of the substrate beneath the printing channel of the printer comprises moving the printer plate to a predetermined position beneath the printing channel, since Boland teaches directly printing cell on adhesive regions and Xu teaches a 3D stage (printer plate).  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Boland to further comprise aligning a cell adhesive region of the substrate beneath the printing channel of the printer comprises moving the printer plate to a predetermined position beneath the printing channel, since similar methods of aligning a substrate beneath a printing channel was known in the art as taught by Xu. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Aug. 3, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 102, Applicant argues that the amended claims now include the limitations of printing the cells on a substrate with pre-patterned cell adhesive and cell repulsive regions which is on a printer plate comprising a water reservoir which highlights the advantage of the method of decrease the number of cells required per surface and reducing the required resources needed (Remarks pg. 10-11 bridging para.).  The Applicant’s amendments limiting claim 1 to further include printing the cells on a substrate with pre-patterned cell adhesive and cell repulsive regions which is on a printer plate comprising a water reservoir necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to Boland failing to teach these new limitations.  However, these new limitations are addressed in the new rejection.  
Applicant argues that the method includes measure to prevent evaporation of the printed droplets and allow for the successful printing of very small droplets by preventing rapid evaporation (Remarks pg. 11 para. 2).  However, this argument was not found to be persuasive, since as explained in the current rejections Laschke teaches a method of culturing cells in suspension in a pattern on a substrate held in a plate containing a water reservoir to provide humidity and prevent evaporation of the small volume of liquid medium (Fig. 1 and legend).  
Applicant argues that Boland does not teach these new claim amendments and specifically Boland does not teach providing a substrate with pre-pattered cell adhesive and cell  repulsive regions and instead teaches the printing of the a substrate with gels that induce or inhibit cell growth (Remarks pg. 12 para. 1).  Additionally, Applicant argues that Boland does not teach separate step of aligning a cell adhesive region and dispensing the cell suspension on the cell adhesive region and instead describes dispensing the cells with the gel that induces cell growth (Remarks pg. 12 para. 2).  The Applicant’s amendments limiting claim 1 to further include printing the cells on a substrate with pre-patterned cell adhesive and cell repulsive regions necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to Boland failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.
Applicant argues that neither Boland nor Kang teach a printer plate with a water reservoir and Kang instead teaches a humidifier containing distilled water.  Applicant argues that the stage taught by Kang holding the substrate does not have a water reservoir (Remarks pg. 12 last para. to pg. 13 para. 2).  Applicant further argues that the humidifier taught by Kang is stationary and separate from the printing apparatus, unlike the claimed water reservoir (Remarks pg. 13-14 bridging para.).  The Applicant’s amendments limiting claim 1 to further include printing the cells on a substrate which is on a printer plate comprising a water reservoir necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to Boland and Kang failing to teach this limitations.  However, this limitations are addressed in the new rejection.
Applicant argues that the additional references do not remedy the deficiencies of Boland or Kang (Remarks pg. 14 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Boland and Kang were not found to be persuasive as explained above.  


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632